                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

KURT SCHUTZ,

Plaintiff,

v.                                                     Case No. 19-cv-566 JPG/RJD

MICHAEL K. DAMING, LLC,

Defendant.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: September 16, 2019               MARGARET M. ROBERTIE, Clerk of Court

                                        s/ Tina Gray______________________________
                                           Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
